DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed 2/5/2021.  Currently, claims 1-10 have been canceled, new claims 11-30 have been added, claims 11-30 are pending.

Drawings
The drawings are objected to because the blocks in Figs. 1-3 do not include suitable descriptive legends.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Objections
Claims 21 is objected to because of the following informalities:
In claim 21, line 3, the claimed limitation “a configuration” should be changed to “the configuration”. 
In claim 21, line 8, the claimed limitation “manage configuration of a machine function” should be changed to “manage the configuration of the machine function”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 7, recites the limitation “retrieving and creating a first configuration value”. This does not seem to make sense. It is unclear why a first configuration value is created after the first configuration value is retrieved. 
  Claim 11, lines 9-10, recites “each configuration value of the first configuration value and the second configuration value”. As the preceding limitations do not appear to recite “a plurality of configuration value”, there is insufficient antecedent basis for this limitation in the claim.
Claim 11, lines 17-20, recites the limitations “determining a separate deviation value for each first configuration value”, which appears to limit the claim to plural first configuration value (i.e. “each”), “the respective first configuration value”, and “a corresponding second configuration value”. As the preceding limitations recite “a first configuration value”, which appears to limit the claim to a single first configuration value (i.e. “a”), “a second configuration value”, which appears to limit the claim to a single second configuration value (i.e. “a”). The scope is therefore unclear as to the requirements of the claim, as it is not clear if the underlined recitations are referring to the same. As such, there is insufficient antecedent basis for these limitations in the claim.
the deviation value” and “comparing each deviation value”. As the preceding limitations recite “a deviation value”, “a separate deviation value”, it is not clear which of the deviation value the limitations refer. As such, there is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation “a predetermined threshold value” on line 24. This is unclear to the examiner if the applicant is referring to the predetermined threshold value from line 22 of the claim, or to an additional predetermined threshold value.
Claim 11 recites the limitation “the misconfigured machine function” on lines 25 and 27. This is unclear to the examiner if the applicant is referring to “the misconfiguration of the machine function” from line 23 of the claim. 
Claim 12, line 3, recites “the configuration vectors”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 2, recites “the non-numerical configuration value”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations “each separate deviation value”, which appears to limit the claim to plural separate deviation value (i.e. “each”). As the preceding limitations recite “a separate deviation value”, which appears to limit the claim to a single separate deviation value (i.e. “a”). The scope is therefore unclear as to the requirements of the claim, as it is not clear if the underlined recitations are referring to 
Claim 16 recites the limitation “a corresponding predetermined threshold value” on line 3. This is unclear to the examiner if the applicant is referring to predetermined threshold value from claim 11, line 22, or to an additional predetermined threshold value.
Claim 19, line 2, recites “the case”. There is insufficient antecedent basis for this limitation in the claim.
Claim 20, lines 3 and 6, recite the limitations “the type”, “the fifth column”. There are insufficient antecedent basis for these limitations in the claim.
Regarding claims 20-30, these claims recite substantially the same limitations as claims 11-19 above and are rejected on the same basis.
Other dependent claims are rejected as being dependent on the rejected base claims.
Allowable Subject Matter
Claims 11-30 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

Chattopadhyay et al. (US 2014/0189086) discloses a method for managing configuration of a machine function of a first machine which is connectable to a network system that comprises several other machines (Figs 6- 7, paras 0084-0090). The method comprises the following steps: identifying a set of second machines from the number of other machines based on a predetermined feature of the first machine in the number of other machines (.e. identifying a subset of nodes; see Fig.7, paras 0066 and 0087); retrieving and/or creating a first configuration value (i.e. state information), which relates to the machine function of the first machine, and a second configuration value, which relates to the machine function of the second machines, and each configuration value represent a configuration of the machine function of the first machine or one of the second machines (Fig.7, paras 0057-0058 and 0088); determining a deviation value (i.e. function Sim (S1, S2)) of the machine function of the first industrial machine depending on a relation of the first configuration value of the first industrial machine to the second configuration value of the set of second industrial machines (Fig. 7, paras 0060, 0062-0067 and 0088); and detecting a misconfiguration of the first industrial machine based on a comparison of the deviation value with a predetermined threshold value (Fig. 7, paras 0061, 0089-0090). 
Chattopadhyay et al. does not disclose the machines are industrial machines, determining a separate deviation value for each first configuration value of the machine function of the first industrial machine depending on the relation of the respective first configuration value of the first industrial machine with a corresponding second 
Kanemaru (US 2017/0329315) discloses a method for managing configuration of a machine function of a first machine which is connectable to a network system that comprises several other machines (Fig. 1, para 0035). However, Kanemaru does not disclose identifying a set of second industrial machines from the number of other industrial machines, retrieving or creating a first configuration value that relates to the machine function of the first industrial machine and a second configuration value that relates to a machine function of the set of second industrial machines, determining a deviation value of the machine function of the first industrial machine, detecting a misconfiguration of the first industrial machine based on a comparison of the deviation value with a predetermined threshold value, and performing correction of the misconfigured machine function of the first industrial machine using a correct configuration value.
Accordingly, the closest prior art of record alone or in combination do not disclose the combination of all the elements of claims 11, 21 or 26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/
Primary Examiner, Art Unit 2454